DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendments filed after the patent board decision 10/11/2021. 
Claims 1-9, 11-16 and 22-25 are amended, claims 10 and 17-21 are cancelled. 
Claims 1-9, 11-16 and 22-25 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-16 and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-9, 11-16 and 22-25 are drawn to systems which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites storing records for a plurality of blood donors, comprising records for a plurality of donations made by the blood donors, each record comprising an amount of a blood component the blood donor has donated, configured to receive data relating 
Independent claim 11 recites perform an apheresis function to collect blood components; storing records for a plurality of blood donors; receive data relating to donations made by the blood donors and configured to communicate the data; receive data indicative of a scheduled blood component collection; run a collection optimization algorithm to make a recommendation as to a recommended blood component collection; transmit the recommended blood component collection for display; receive an indication of a number of platelet donations a blood donor has donated; receive an indication of a volume of a blood component a blood donor has donated; retrieve a number of platelet donations the donor may donate in a predetermined period of time; retrieve a volume of the blood component the donor may donate in the predetermined period of 
Claim 23 recites perform an apheresis function to collect blood components; storing records for a plurality of donors, records for a  plurality of donations made by the donors, each record comprising an amount of a blood component the blood donor has donated; receive data relating to the donations made by the blood donors and configured to communicate data; receive a request for data; determine a number of platelet donations a donor may donate based on the records and based on a limit of a number of platelet donations the donor may donate in a predetermined period of time; determine a volume of plasma the donor may donate based on the records and based on a limit of a volume of plasma the donor may donate in the predetermined period of time; run a collection optimization algorithm to generate a plurality of potential blood component collections; determine a number of platelet donations remaining post collection for each of the plurality of potential blood component collections; determine a volume of plasma remaining post collection for each of the plurality of potential blood component 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a user and patient when collecting blood (paragraph 75). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “blood donation collection system”, “database”, “remote computing device”, “network interface circuit”, “network”, “processing circuit”, “display”, “blood component collection device”, “server computer”, “first processing circuit”, “second processing circuit”, and “display screen” are additional elements that are recited at a high level of generality (e.g., the “remote computing device” is configured to perform a method through no more than a statement that said instructions are to be executed) 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “transmit instructions for the selected blood collection procedure to a blood component collection device” language is incidental to the instructions executed). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional elements of “transmit instructions for the selected blood collection procedure to a blood component collection device, wherein the blood component collection device collects a blood component from a donor using the instructions” and “transmit instructions for a blood component collection procedure based on the selected one of the potential blood component collections to the blood collection device, wherein the blood collection device is configured to use the instructions to perform the blood component collection procedure to collect the blood components”, which are nominal or tangential addition to the abstract idea and amount to insignificant post-solution activity concerning an insignificant application. The addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of transmitting instruction data as outlined in the recitations above. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer and extra-solution elements. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figures 1-3, and 
Paragraph 33, where “The various functionality described herein may be implemented by a system comprising one or more computers, such as one or more servers coupled via a communication network to at least one or more tracking devices, one or more blood component collection devices, and one or more user workstations. One example of such a system is provided in Figure 2”
Paragraph 34, where “The system 200 includes a communication network 210 through which some or all of the various devices communicate with one another. In some embodiments, a 
Paragraph 63, “At a block 910, the processing circuit determines if a request for the amount of the blood component the donor may donate is received. If so, at a block 912, the processing circuit is configured to transmit the amount of blood component the donor may donate to the remote computing device from which the request was received, over a network.”
Paragraph 67, “The data may comprise data for all previous collections for the selected donor, a sufficient number of prior donations to fill a screen such as the display screen shown in FIG. 7
Paragraph 82 “The memory 320 stores a set of instructions, in the form of software code, which the processor 310 is configured to execute. Additionally, the memory may be configured to store data received from remote devices via the communication interface 350. The storage devices can also include a disk drive, for example, a hard disk drive. Other volatile or non-volatile storage devices may additionally or alternatively be used, including optical discs, floppy discs, magnetic tape, and Zip drives.”
Paragraph 84 “The network interface 350 to which the processor 310 is coupled, via, for example, the system bus, includes both a receiver 352 and a transmitter 354.”
Paragraph 85 “The computing system 300 may include one or more input devices 330 and/or output devices 340 coupled to the processor 310. Such devices may enable a system administrator to enter inputs into, and receive outputs from, the system 300. Input devices may include, for example, a keyboard, mouse, touchscreen, button, switch, and/or microphone, and output devices may include, for example, a display, printer, or speakers.”
The claims recite additional elements for extra-solution activity, as recited above, each of which amounts to mere post-solution activity concerning an insignificant application. The specification (e.g., as excerpted above) does not indicate that the additional element(s) provide anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-9, 12-16 and 22, 24-25, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Response to Arguments
The arguments filed 11 October 2021 have been fully considered. 
The arguments pertaining to the 101 rejection are not persuasive. Applicant argues that the claim limitation of the blood collection device has a blood component collected from a donor using the instructions provides a physical output and physical realm improvement. Examiner respectfully disagrees and points to the specification in which a user is collecting blood from the patient (paragraph 75) which does not provide any technology of the blood collection device collecting blood but merely is outputting instructions for the user to use the blood collection device. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626